Mr. Presiding Justice Ball delivered the opinion of the court. The appeal in this case is by the West Chicago Street Railroad Company and the Chicago Union Traction Company, one the owner and the other the lessee and operator of the Milwaukee avenue line, and by the Chicago Consolidated Traction Company, which was operating the Elston avenue line. As the judgment is joint, it can not be sustained as to one unless it be sustained as to each and all of the defendants. Claflin v. Dunne, 129 Ill. 241. There is in this record ample evidence, which, if believed by the jury, sustains the verdict as against the Chicago Consolidated Traction Company. The testimony tends to show that the car of the latter company came south on Elston avenue on the west track in the rear of the wagon, which had turned to the west out of the track in which the car was traveling, and then continued south until stopped by the stationary Milwaukee avenue train. To get his horses further from the latter train, the driver pulled them over to the southeast, thus bringing them upon thewest track of Elston avenue. The Milwaukee avenue tracks lie northwest and southeast; the Elston avenue tracks lie north and south. As the latter tracks pass into Milwaukee avenue they curve to the east and run into and join the Milwaukee avenue tracks. The wagon stopped in this wedge of the tracks. The horses were standing from two to four feet from the rails of the Milwaukee avenue track when that train started up. Instead of waiting until that train had passed the wagon, thus permitting the latter a clear passage to the south, the motorman on the Elston avenue car, when the train moved, started his car, and continued going until his fender struck the horses. They became alarmed and naturally swung to the right, thus throwing the end of the tongue of the wagon into the rear car of the passing train, and injuring appellee. The liability, if any, of the West Chicago and of the Union Traction Company is identical. A company owning railway tracks and the franchise thereof is responsible for the negligent operation of the road by its lessee. C. & E. Ry. Co. v. Meech, 163 Ill. 305. Appellants claim that the evidence does not support the verdict as to these two latter named defendants; that the only specific act of negligence charged against them is the running of the Milwaukee avenue train recklessly and carelessly at a rapid rate of speed. The evidence tends to show that before the conductor of the rear car of the Milwaukee avenue train, standing upon the rear platform of his car, rang the bell for the train to proceed, he saw the Elston avenue car and he also saw the position of the horses and wagon. He must have seen that this team was “ pocketed ” by the simultaneous movement of his train and that of the Elston avenue car, and if startled might endanger his passengers. He appreciated that his passengers were to be put in some danger by then starting the train, for he was watching the wagon tongue, dragged one man from the footboard into the car, and called to the others to “ Look out for the wagon.” The thing he feared happened, and as a result the appellee is maimed for life. It was the duty of that conductor to use the utmost care consistent with the practical operation of his road for the safety of his passengers. When he saw this danger menacing his passengers he should have stopped his car until the wagon was removed. His conduct indicated that he thought he had “ the right of way,” or, as counsel put it, “ if this be negligence, it is impossible to run street cars in the streets of the city of Chicago without constantly being guilty of negligence; since if a car is only to be run when the motorman sees the street entirely clear on both sides of the track, the cars will have to remain permanently in the car barns.” A public street is a passage open to all the citizens of the state to go and to return, pass and repass at their pleasure. In the use of a public street the law recognizes no favorites. Subject to the law of the road, no one man or body of men has a superior right upon and in the street as against the general public. Morse v. Sweenie, 15 Ill. App. 486. The Union Traction Company in this case was a common carrier of passengers, and was subject to the penalty of having a judgment entered against it, if it failed to exercise the high degree of care demanded by such relation. The speed of a car is rapid or otherwise, as its known surroundings indicate. Under certain conditions three miles an hour may be rapid; under other conditions thirty miles per hour may not be inconsistent with due care. By the time the rear end of the last car reached the wagon-tongue the train had attained such a speed that the conductor was able to drag but one passenger from the foot-board to a place of safety, and the shock of the impact broke the tongue of the.wagon. This question of speed was submitted to the jury, and they, by their verdict, have found it excessive. The allegation of the declaration as to the West Chicago Company and the Traction Company is that they “ recklessly and carelessly drove and operated a train of cars * * * at a rapid rate of speed.” In our opinion the allegation of “ a rapid rate of speed ” is separable from the allegation of “ recklessly and carelessly drove and operated.”' In actions of tort the plaintiff is not compelled to prove all the allegations of his declaration. If he prove enough of such allegations to make a cause of action, he need do no more. City of Rock Island v. Cuinely, 126 Ill. 408, 411; City of Joliet v. Johnson, 177 Ill. 178. Under the facts, as the jury from the testimony were entitled to find them, we think that the verdict is supported by the evidence. The judgment of the Superior Court is affirmed.